office_of_chief_counsel internal_revenue_service memorandum number release date uil cc el gl b3 gl-707908-99 date date to taxpayer_advocate stop 1006-okc arkansas-oklahoma district attn taxpayer_advocate specialist from district_counsel arkansas-oklahoma district subject taxpayer ein disclosure statement this advice constitutes return_information subject_to sec_6103 this advice contains confidential information subject_to the attorney-client and deliberative_process privileges and if prepared in contemplation of litigation is subject_to the attorney work product privilege accordingly the taxpayer_advocate recipient of this document may provide it only to those persons whose official tax_administration duties with respect to this case require such disclosure in no event may this document be disclosed to taxpayer_advocate personnel or other persons beyond those specifically indicated in this statement this advice may not be disclosed to taxpayers or their representatives this advice is not binding on the taxpayer_advocate and is not a final case determination such advice is advisory and does not resolve service position on an issue or provide the basis for closing a case the determination in this case is to be made through the exercise of the independent judgment of the taxpayer_advocate advisory opinion this responds to your request for a written opinion regarding the request by for the refund of the payment of in form_941 employment_taxes relating to for hereafter the taxes cc msr aok okl gl-707908-99 issue sec_1 whether is entitled to the refund of dollar_figure for the taxes that she paid on on behalf of whether has a cause of action against the united_states under sec_7433 for the reckless intentional or negligent disregard of certain provisions of the internal_revenue_code in collecting the taxes conclusions it is doubtful that has standing to bring a suit_for_refund of the taxes because the corporation paid the taxes the check was written on the corporate account and was signed by who was president of the corporation had no personal liability for the taxes when the payment was made furthermore even if had personally paid the taxes she cannot get a refund because she did not file a timely claim_for_refund of the taxes is also barred from filing a damage suit against the united_states because the cause of action had accrued at least by when the taxes were paid sec_7433 requires that a damage suit under sec_7433 must be brought within two years from the date the cause of action accrues facts the husband of owned a corporation known as hereafter the corporation the corporation provides in was diagnosed as having stomach cancer he died in alleges that she operated her own business and had nothing to do with her husband's business until just before he died she states that when her husband became very ill she and a bookkeeper were put on the bank signature card for the corporate account because her husband could no longer sign checks she says that she signed checks when her husband asked her to do so but claims that the office manager took care of the filing of federal tax returns and the payment of federal taxes states that in a revenue_officer appeared at the corporate office and demanded payment of approximately dollar_figure for the taxes states that she was called at home and was asked to come to the office after arriving asserts that the revenue_officer told her that she was responsible for the taxes since she had allowed the cc msr aok okl gl-707908-99 business to stay open and that if the taxes were not paid in seven days the revenue_officer would seize all of property in a letter dated to the revenue_officer c p a wrote that was shocked to learn that the corporation had not paid the taxes and that she was willing to cooperate and to pay whatever the corporation owes the c p a asked the revenue_officer to eliminate several penalties for reasonable_cause admits that she has been the sole owner of the corporation and the president of the corporation since the tax period the file contains a copy of a form_940 return for the corporation for that was signed by as president on and an 1120s corporate tax_return for that was signed by as president on in a letter to the service dated as president of the corporation advised the service that the corporation in contracted with a leasing company to provide the corporation with its employees and to take care of the payroll and payroll_taxes on the corporation paid the service as final payment of the taxes claims that she mortgaged her personal_residence to make this payment the payment was made by a check on the corporate bank account and was signed by the corporation’s current c p a says that the payment of the taxes was not treated as a loan from to the corporation asserts that she was not responsible for the taxes and that she should not have been coerced into paying them she claims that the revenue officer’s threat to seize all of her property scared her into paying the taxes she contends that the corporation is not making any money and that she may be forced into bankruptcy issue discussion it appears that does not have standing to claim a refund of the taxes the united_states has waived sovereign immunity to be sued for the recovery_of a tax that has been erroneously or illegally assessed or collected u s c the transcripts indicate that the failure-to-deposit and failure-to-pay penalties for were later abated cc msr aok okl gl-707908-99 sec_1346 since waivers of sovereign immunity are strictly construed the courts have generally limited refund actions to persons against whom a tax has been assessed ie a taxpayer united_states v williams 115_sct_1611 taxpayer is defined in the internal_revenue_code as a person subject_to any internal revenue tax sec_7701 in williams the court expanded this definition to include a person who was not liable for the tax but who paid the tax because her property had been subjected to a federal_tax_lien for the tax s ct pincite it does not appear that has standing to bring a refund_suit the taxes at issue were assessed against the corporation not the taxes were in fact paid_by the corporation as made the payment with a corporate check there is no evidence in the file to show that she was paying the taxes under protest in her individual capacity since she was owner and president of the corporation it is arguable that she paid the taxes because she wished to continue the business which she has done for over three years since the payment of the taxes the c p a who was assisting at the time apparently advised her to pay the taxes that she may have mortgaged her own property to pay the taxes does not make the taxes her personal liabilities finally even if has standing to bring a refund_suit she did not timely file a claim_for_refund of the taxes a claim_for_refund must be made within three years of the filing of the return or within two years of the payment of the tax whichever period expires later sec_6511 the form_941 returns for were filed on respectively the three- year period for filing claims for refunds of the taxes expired on respectively the two-year period for filing a claim_for_refund expired on two years after the payment of the taxes on did not file a claim_for_refund of the taxes within the prescribed time limit thus she has no right to a refund of the taxes sec_7422 sec_6511 issue sec_7433 states that if in connection with the collection of a federal tax any officer_or_employee recklessly intentionally or negligently disregards any provision of the internal_revenue_code the taxpayer may bring a civil suit for damages against the united_states in federal district_court cc msr aok okl gl-707908-99 if the alleged threat to seize personal_property is true the revenue_officer appears to have disregarded certain provisions of the internal_revenue_code the revenue_officer did not have the power to seize all of property because sec_6334 exempts certain property from levy the revenue_officer did not have the right in to seize any of property to collect the taxes because the taxes had not been assessed against her the service may only seize property that is owned by the taxpayer or upon which there is a tax_lien ie the taxpayer owned the property when the tax_lien attached but has transferred the property to a third party sec_6331 the tax_lien arises upon the assessment of the tax against the taxpayer sec_6321 thus the alleged threat to seize property if the taxes were not paid disregarded sec_6334 sec_6321 and sec_6331 if the alleged threat were made recklessly intentionally or negligently if the allegation is true the revenue_officer may have committed a tort against however the united_states cannot be sued for torts arising in respect of the assessment or collection_of_taxes u s c c see 55_f3d_910 4th cir in which the court held that there was not an implied waiver of sovereign immunity for especially egregious and willful violations of law by a revenue_officer in collecting federal taxes furthermore it appears that cannot sue the revenue_officer for damages for the alleged intimidating conduct of the revenue_officer or for any alleged violations of the internal_revenue_code by the revenue_officer in collecting taxes because sec_7433 is the exclusive remedy for the reckless intentional or negligent disregard of the internal_revenue_code and for any constitutional due process violations 125_f3d_979 6th cir 960_f2d_187 1st cir 1_fsupp2d_1457 m d fla 998_fsupp_117 d n h 961_fsupp_221 w d ark 889_fsupp_355 w d ark see also 915_f2d_1230 9th cir cert_denied 111_sct_986 886_f2d_1240 10th cir in which the courts held that damage actions cannot be brought against irs employees for their actions in collecting taxes because the taxpayers had the right to sue for refund and other statutory procedures to protect their rights cc msr aok okl gl-707908-99 would have the right to bring a damage suit against the united_states under sec_7433 however it is too late for to bring such a suit sec_7433 states that a suit must be brought within two years from the date the cause of action accrues a cause of action accrues when a taxpayer has had a reasonable opportunity to discover all the elements of a possible cause of action sec_301_7433-1 the alleged threat to seize all property occurred in and the taxes were paid on a cause of action accrues under sec_7433 when the taxpayer knows or should know the critical facts regarding the claim 168_f3d_581 1st cir the critical facts should have been known by at least by the time the taxes were paid on thus a suit for damages against the united_states under sec_7433 in connection with the collection of the taxes must have been filed by sec_7433 we are closing our case _____________________ district_counsel attachment taxpayer_advocate file c arc gl msr whether has standing to bring such a suit is an issue because the taxes were not assessed against her but see southland forming inc v united_states u s t c big_number at big_number s d fla in which the court held that a corporation that the service had determined to be an alter ego of the taxpayer had standing to bring a suit under sec_7433
